Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive.
Applicant argues that Ohmer does not disclose/teach the limitation “the unitary housing configured to extend out into a lateral wellbore near a junction between the lateral wellbore and a main wellbore” recited in independent claims 1 and 14. Also, applicant argues that since the three outlet members are used to drill various lateral wellbores, they are naturally not configured to extend into various lateral wellbores. The examiner disagrees because, as shown in Ohmer’s Figure 12, Ohmer discloses/teaches the limitation “the unitary housing configured to extend out into a lateral wellbore near a junction between the lateral wellbore and a main wellbore” (Ohmer; Fig. 12; unitary branching chamber/member 32 of branching sub 30 is configured to extend out into three lateral wellbores defined by the cemented wellbores that correspond to the three outlet members 34, 36, and 38; col. 16:37-53 “completion of branch wells”). Thus, upon cementing and completion of the well system, Ohmer’s unitary housing 30/32 does actually extend out into lateral wellbores. See the labeled figure below for additional details.

    PNG
    media_image1.png
    725
    721
    media_image1.png
    Greyscale

It is noted that independent claim 20 does not recite or require the limitation cited above in reference to independent claims 1 and 14. Also, there does not appear to be any arguments directed to independent claim 20 for the examiner to respond to.
Applicant’s arguments regarding the dependent claims are similarly refuted as described above.
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Claim Objections
Claim 14 is objected to because of the following informalities: in line 9, it is suggested to replace the article “the” with --a-- in the claim term “the main wellbore” to provide proper antecedent basis for the claim term.
Claim 14 is objected to because of the following informalities: in line 10, it is suggested to replace the article “the” with --a-- in the claim term “the lateral wellbore” to provide proper antecedent basis for the claim term.
Claim 14 is objected to because of the following informalities: in line 13, it is suggested to replace the article “a” with --the-- in the claim term “a lateral wellbore” to avoid a double inclusion issue.
Claim 14 is objected to because of the following informalities: in line 14, it is suggested to replace the article “a” with --the-- in the claim term “a main wellbore” to avoid a double inclusion issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmer US6056059.
Regarding independent claim 1, Ohmer discloses, in Figures 3-4 and 12,
A multilateral bore leg (Ohmer; Fig. 3-4 and 12; unitary branching sub 30 comprising unitary branching chamber/member 32), comprising (Ohmer; Fig. 3-4 and 12): a unitary housing (Ohmer; Fig. 3-4 and 12; branching sub 30) having a first end (Ohmer; Fig. 3-4 and 12; the uphole end of branching sub 30) and a second opposing end (Ohmer; Fig. 3-4 and 12; the downhole end of branching sub 30) defining a length (L) (Ohmer; Fig. 3-4 and 12), the unitary housing configured to extend out into a lateral wellbore near a junction between the lateral wellbore and a main wellbore (Ohmer; Fig. 3-4 and Fig. 12; unitary branching chamber/member 32 of branching sub 30 is configured to extend out into three lateral wellbores defined by the cemented wellbores that correspond to the three outlet members 34, 36, and 38; col. 16:37-53 “completion of branch wells”; see Ohmer’s labeled Figure 12 below for additional details); and three or more bores (Ohmer; Fig. 3-4 and 12; three outlet members/bores 34, 36, and 38) formed in the housing and extending along the length (L) (Ohmer; Fig. 3-4 and 12).

    PNG
    media_image1.png
    725
    721
    media_image1.png
    Greyscale

Ohmer’s labeled Figure 12 showing a unitary housing 32 extending out into lateral wellbores (portions 36 and 38 extend into lateral wellbores as well as 34 which is hidden and not shown in this particular view) near a junction/node.

Regarding claim 2, Ohmer discloses wherein the three or more bores include a center bore (Ohmer; outlet member/bore 34), a right bore (Ohmer; outlet member/bore 38), and a left bore (Ohmer; outlet member/bore 36).

Regarding claim 3, Ohmer discloses wherein a centerpoint of each of the center bore, right bore and left bore are laterally offset from one another (Ohmer; Fig. 3B; the three bore centers do not overlap with each other and are thus laterally offset from each other), and the centerpoint of the center bore is horizontally offset from the right bore and the left bore (Ohmer; Fig. 3B; the centerpoint of bore 34 is higher than the centerpoints of bores 36 and 38 and is thus horizontally offset from them).

Regarding claim 5, Ohmer discloses wherein the center bore has a diameter (d,), the right bore has a diameter (dr), and the left bore has a diameter (di), and further wherein the diameter (d,), diameter (dr), and diameter (di) equal each other (Ohmer; Fig. 3B; the diameters of bores 34, 36, and 38 are equal to each other).

Regarding claim 8, Ohmer discloses wherein the center bore, right bore and left bore do not overlap one another (Ohmer; Fig. 3B; the bores 34, 36, and 38 do not overlap each other), and thus provide three separate flow paths and three separate tool paths (Ohmer; Fig. 3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmer US6056059 alone.
Regarding claim 4, the previously cited Ohmer discloses wherein the center bore has a diameter (dc) (Ohmer; outlet member/bore 34), the right bore has a diameter (dr) (Ohmer; outlet member/bore 38), and the left bore has a diameter (dl) (Ohmer; outlet member/bore 36), and further wherein the diameter (dc) is the diameters (dr) and (dl) (Ohmer; Fig. 3B).
The previously cited Ohmer does not disclose wherein the diameter (dc) is greater than the diameters (dr) and (dl).
In another embodiment of Ohmer, Ohmer teaches wherein the diameter (dc) is greater than the diameters (dr) and (dl) (Ohmer; Fig. 5A; diameter of outlet member/bore 361 is greater than the diameters of outlet members/bores 341 and 381).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative diameter sizes as taught by Ohmer in Figure 3B so that the diameter (dc) is greater than the diameters (dr) and (dl) as taught by Ohmer in Figure 5A for the purpose of allowing for more fluid flow (and/or less fluid friction/restriction) in the larger bore and/or for allowing larger tool sizes to pass through the larger bore, and also it would have been an obvious matter of design choice to make the modification since such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the skill level of one having ordinary skill in the art at the effective filing date of the invention (see MPEP 2144.04(IV)(A) In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).

Regarding claim 7, the previously cited Ohmer discloses wherein the center bore has a diameter (dc) (Ohmer; outlet member/bore 34), the right bore has a diameter (dr) (Ohmer; outlet member/bore 38), and the left bore has a diameter (dl) (Ohmer; outlet member/bore 36), and further wherein the diameter (dc) is the diameter and the diameter (dr) and diameter (dl) equal each other (Ohmer; Fig. 3B).
The previously cited Ohmer does not disclose wherein the diameter (dc) is the smallest diameter and the diameter (dr) and diameter (dl) equal each other.
In another embodiment of Ohmer, Ohmer teaches wherein the diameter (dc) is the smallest diameter and the diameter (dr) and diameter (dl) equal each other (Ohmer; Fig. 6E; diameter of outlet member/bore 545 is the smallest diameter and the diameters of outlet members/bores 543 and 544 are equal to each other).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative diameter sizes as taught by Ohmer in Figure 3B so that the diameter (dc) is the smallest diameter and the diameter (dr) and diameter (dl) equal each other as taught by Ohmer in Figure 6E for the purpose of allowing for more fluid flow (and/or less fluid friction/restriction) in the larger bores and/or for allowing larger tool sizes to pass through the larger bores, and also it would have been an obvious matter of design choice to make the modification since such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the skill level of one having ordinary skill in the art at the effective filing date of the invention (see MPEP 2144.04(IV)(A) In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).

Claim(s) 6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmer US6056059 in view of Thomas et al. US20030062717.
Regarding claim 6, the previously cited Ohmer discloses wherein the center bore has a diameter (d,) (Ohmer; outlet member/bore 34), the right bore has a diameter (dr) (Ohmer; outlet member/bore 38), and the left bore has a diameter (di) (Ohmer; outlet member/bore 36), and further wherein the diameter (d,), the diameter (dr) and the diameter (di) from each other, the diameter (dc) being the diameter (Ohmer; Fig. 3B).
The previously cited Ohmer does not disclose further wherein the diameter (d,), the diameter (dr) and the diameter (di) differ from each other, the diameter (dc) being the largest diameter.
Thomas teaches wherein the diameter (d,), the diameter (dr) and the diameter (di) differ from each other (Thomas; Fig. 9b; [0109] use different cross-sectional flow areas to adjust the fluid velocity in which a larger cross-sectional area allows for a corresponding lower fluid velocity).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative diameter sizes as taught by Ohmer so that the differ from each other as taught by Thomas for the purpose of adjusting the desired fluid velocities, and also it would have been an obvious matter of design choice to make the modification since such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the skill level of one having ordinary skill in the art at the effective filing date of the invention (see MPEP 2144.04(IV)(A) In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
The previously cited combination of Ohmer in view of Thomas does not teach the diameter (dc) being the largest diameter.
In another embodiment of Ohmer, Ohmer teaches the diameter (dc) being the largest diameter (Ohmer; Fig. 5A; diameter of outlet member/bore 361 is greater than the diameters of outlet members/bores 341 and 381).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative diameter sizes as taught by Ohmer in view of Thomas so that the diameter (dc) being the largest diameter as taught by Ohmer in Figure 5A for the purpose of allowing for the most fluid flow (and/or least fluid friction/restriction) in the largest bore and/or for allowing the largest tool sizes to pass through the largest bore, and also it would have been an obvious matter of design choice to make the modification since such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the skill level of one having ordinary skill in the art at the effective filing date of the invention (see MPEP 2144.04(IV)(A) In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).

Regarding claim 10, Ohmer discloses wherein the housing is generally shaped (Ohmer; Fig. 3B).
Ohmer does not disclose wherein the housing is generally D-shaped.
Thomas teaches wherein the housing is generally D-shaped (Thomas; Fig. 15c; [0120] sectoral tube 866 is generally D-shaped with an inner radial profile and an outer radial profile and the shape is consistent with the generally D-shape shown 17118582 instant applicant’s Figure 2B).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the shape of the housing as taught by Ohmer to be generally D-shaped with an inner radial profile and an outer radial profile as taught by Thomas for the purpose of accommodating other downhole wellbore equipment along the outside of the generally straighter/flatter surface of the outer radial profile of the generally D-shaped housing in a typically circular wellbore and optimizing the usage of the cross-sectional area of the wellbore to accommodate various downhole wellbore equipment, and also it would have been an obvious matter of design choice to make the modification which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the housing is of another shape, such as a generally hemispherical shape. Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.

Regarding claim 11, Ohmer in view of Thomas teaches wherein the generally D-shaped housing has an inner radial profile (ri) and an outer radial profile (ro) (Thomas; Fig. 15c; [0120] sectoral tube 866 is generally D-shaped with an inner radial profile and an outer radial profile and the shape is consistent with the generally D-shape shown 17118582 instant applicant’s Figure 2B).

Regarding claim 12, Ohmer in view of Thomas teaches wherein the outer radial profile (r,) is operable to mimic an outer radial profile of a y-block that the multilateral bore leg is coupled to (Thomas; Fig. 15c; [0120] sectoral tube 866 has the outer radial profile that mimics the outer radial profile of the circular block that surrounds tubes 868, 814, 866, 865, and 867).

Regarding claim 13, Ohmer in view of Thomas teaches wherein the inner radial profile (ri) is operable to (“operable to” is intended-use, so the following mainbore leg is not positively recited) hug a radius of a mainbore leg the multilateral bore leg is deployed with (Thomas; Fig. 15c; [0120] sectoral tube 866 has the inner radial profile that hugs the radius of leg/tube 814).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmer US6056059 in view of Ohmer et al. US6863129.
Regarding claim 9, Ohmer ‘059 discloses wherein the center bore, right bore and left bore one another to provide a flow path but three separate tool paths (Ohmer; Fig. 3B).
Ohmer ‘059 does not disclose wherein the center bore, right bore and left bore overlap one another to provide a single combined flow path but three separate tool paths.
Ohmer ‘129 teaches wherein the bores overlap one another to provide a single combined flow path but separate tool paths (Ohmer ‘129; Fig. 4; a single combined flow path but separate tool paths; see labeled figure below).

    PNG
    media_image2.png
    801
    832
    media_image2.png
    Greyscale

Ohmer ‘129’s labeled Figure 4.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the bore configuration as taught by Ohmer ‘059 so that the center bore, right bore and left bore overlap one another to provide a single combined flow path but three separate tool paths as taught by Ohmer ‘129 for the purpose of providing a common fluid flow path while allowing for different tool shapes and configurations to pass through only particular portions of the unified bores.

Claim(s) 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewey US6354375 in view of Ohmer US6056059.
Regarding independent claim 14, Dewey discloses, in Figures 1-4, 
A multilateral junction (Dewey; the assembly of Fig. 1-4), comprising: a y-block (Dewey; tieback insert 10), the y-block including (Dewey; Fig. 3); a housing (Dewey; the integral housing/body 12 of tieback insert 10) having a first end (Dewey; the uphole end of tieback insert 10) and a second opposing end (Dewey; the downhole end of tieback insert 10); a single first bore (Dewey; bore 14) extending into the housing from the first end (Dewey; Fig. 1-3), the single first bore defining a first centerline (Dewey; Fig. 1); and second and third separate bores (Dewey; Fig. 3; axial flow bores 16; the second bore is the bore 16 at the top of Figure 1, and the third bore is the bore 16 at the bottom of Figure 1) extending into the housing and branching off from the single first bore (Dewey; Fig. 3), the second bore defining a second centerline (Dewey; Fig. 1) and the third bore defining a third centerline (Dewey; Fig. 1); a mainbore leg (Dewey; col. 2:19-20 a liner for each bore) coupled to the second bore for extending into the main wellbore (Dewey; Fig. 3; primary wellbore 32); and a lateral bore leg (Dewey; Fig. 3; liner 42) coupled to the third bore for extending into the lateral wellbore (Dewey; Fig. 3; lateral borehole 34), the lateral bore leg including (Dewey; Fig. 3).
Dewey does not disclose a unitary housing having a first end and a second opposing end defining a length (L); three or more bores formed in the housing and extending along the length (L); the unitary housing configured to extend out into a lateral wellbore near a junction between the lateral wellbore and a main wellbore.
Ohmer teaches a unitary housing (Ohmer; Fig. 3-4 and 12; branching sub 30) having a first end (Ohmer; Fig. 3-4 and 12; the uphole end of branching sub 30) and a second opposing end (Ohmer; Fig. 3-4 and 12; the downhole end of branching sub 30) defining a length (L) (Ohmer; Fig. 3-4 and 12); three or more bores (Ohmer; Fig. 3-4 and 12; three outlet members/bores 34, 36, and 38) formed in the housing and extending along the length (L) (Ohmer; Fig. 3-4 and 12); the unitary housing configured to extend out into a lateral wellbore near a junction between the lateral wellbore and a main wellbore (Ohmer; Fig. 3-4 and Fig. 12; unitary branching chamber/member 32 of branching sub 30 is configured to extend out into three lateral wellbores defined by the cemented wellbores that correspond to the three outlet members 34, 36, and 38; col. 16:37-53 “completion of branch wells”; see Ohmer’s labeled Figure 12 below for additional details).

    PNG
    media_image1.png
    725
    721
    media_image1.png
    Greyscale

Ohmer’s labeled Figure 12 showing a unitary housing 32 extending out into lateral wellbores (portions 36 and 38 extend into lateral wellbores as well as 34 which is hidden and not shown in this particular view) near a junction/node.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the multilateral junction as taught by Dewey to include the unitary housing as taught by Ohmer for the purpose of providing a “a multiple outlet branching sub in which multiple outlets are fabricated in a retracted state and are expanded while downhole at a branching deployment location to produce maximum branch well diameters rounded to provide conventional liner-to-casing connections” (Ohmer; col. 2:13-19 “a multiple outlet branching sub in which multiple outlets are fabricated in a retracted state and are expanded while downhole at a branching deployment location to produce maximum branch well diameters rounded to provide conventional liner-to-casing connections”).

Regarding claim 15, Dewey in view of Ohmer teaches wherein the mainbore leg couples to the second bore using one or more threads (Dewey; threads 15), and further wherein the lateral bore leg does not couple to the third bore using one or more threads (Dewey; liner hanger 72).

Regarding claim 16, Dewey in view of Ohmer teaches wherein the three or more bores include a center bore (Ohmer; outlet member/bore 34), a right bore (Ohmer; outlet member/bore 38), and a left bore (Ohmer; outlet member/bore 36), and further wherein centerpoint of each of the center bore, right bore and left bore are laterally offset from one another  (Ohmer; Fig. 3B; the three bore centers do not overlap with each other and are thus laterally offset from each other), and the centerpoint of the center bore is horizontally offset from the right bore and the left bore (Ohmer; Fig. 3B; the centerpoint of bore 34 is higher than the centerpoints of bores 36 and 38 and is thus horizontally offset from them).

Regarding claim 17, the previously cited Dewey in view of Ohmer teaches wherein the center bore has a diameter (dc) (Ohmer; outlet member/bore 34), the right bore has a diameter (dr) (Ohmer; outlet member/bore 38), and the left bore has a diameter (dl) (Ohmer; outlet member/bore 36), and further wherein the diameter (dc) is the diameters (dr) and (dl) (Ohmer; Fig. 3B).
The previously cited Dewey in view of Ohmer does not teach wherein the diameter (dc) is greater than the diameters (dr) and (dl).
In another embodiment of Ohmer, Ohmer teaches wherein the diameter (dc) is greater than the diameters (dr) and (dl) (Ohmer; Fig. 5A; diameter of outlet member/bore 361 is greater than the diameters of outlet members/bores 341 and 381).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative diameter sizes as taught by Dewey in view of Ohmer so that the diameter (dc) is greater than the diameters (dr) and (dl) as taught by Ohmer in Figure 5A for the purpose of allowing for more fluid flow (and/or less fluid friction/restriction) in the larger bore and/or for allowing larger tool sizes to pass through the larger bore, and also it would have been an obvious matter of design choice to make the modification since such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the skill level of one having ordinary skill in the art at the effective filing date of the invention (see MPEP 2144.04(IV)(A) In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).

Regarding claim 18, Dewey in view of Ohmer teaches wherein the center bore, right bore and left bore do not overlap one another (Ohmer; Fig. 3B; the bores 34, 36, and 38 do not overlap each other), and thus provide three separate flow paths and three separate tool paths (Ohmer; Fig. 3B).

Regarding independent claim 20, Dewey in view of Ohmer teaches the invention substantially the same as described above in reference to independent claim 14, and
A well system (Dewey; the well system of Fig. 3), comprising: a main wellbore (Dewey; Fig. 3; primary wellbore 32 that is the wellbore extending vertically downwards); a lateral wellbore (Dewey; Fig. 3; lateral borehole 34 that is the wellbore extending laterally to the side) extending from the main wellbore (Dewey; Fig. 3); a multilateral junction (Dewey; the assembly of Fig. 1-4) positioned at an intersection of the main wellbore and the lateral wellbore (Dewey; Fig. 3), the multilateral junction, including: a y-block (Dewey; tieback insert 10), the y-block including; a housing (Dewey; the integral housing/body 12 of tieback insert 10) having a first end (Dewey; the uphole end of tieback insert 10) and a second opposing end (Dewey; the downhole end of tieback insert 10); a single first bore (Dewey; bore 14) extending into the housing from the first end (Dewey; Fig. 1-3), the single first bore defining a first centerline (Dewey; Fig. 1); and second and third separate bores extending into the housing and branching off from the single first bore (Dewey; Fig. 3; axial flow bores 16; the second bore is the bore 16 at the top of Figure 1, and the third bore is the bore 16 at the bottom of Figure 1), the second bore defining a second centerline (Dewey; Fig. 1) and the third bore defining a third centerline (Dewey; Fig. 1); a mainbore leg (Dewey; col. 2:19-20 a liner for each bore) coupled to the second bore for extending into the main wellbore (Dewey; Fig. 3); and a lateral bore leg (Dewey; Fig. 3; liner 42) coupled to the third bore for extending into the lateral wellbore (Dewey; Fig. 3), the lateral bore leg including (Dewey; Fig. 3); a unitary housing Ohmer; Fig. 3-4 and 12; branching sub 30) having a first end (Ohmer; Fig. 3-4 and 12; the uphole end of branching sub 30) and a second opposing end (Ohmer; Fig. 3-4 and 12; the downhole end of branching sub 30) defining a length (L) (Ohmer; Fig. 3-4 and 12); and three or more bores (Ohmer; Fig. 3-4 and 12; three outlet members/bores 34, 36, and 38) formed in the housing and extending along the length (L) (Ohmer; Fig. 3-4 and 12).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewey US6354375 in view of Ohmer US6056059 as applied to claim 16 above, and further in view of Ohmer et al. US6863129.
Regarding claim 19, Dewey in view of Ohmer ‘059 teaches wherein the center bore, right bore and left bore one another to provide a flow path but three separate tool paths (Ohmer; Fig. 3B).
Dewey in view of Ohmer ‘059 does not teach wherein the center bore, right bore and left bore overlap one another to provide a single combined flow path but three separate tool paths.
Ohmer ‘129 teaches wherein the bores overlap one another to provide a single combined flow path but separate tool paths (Ohmer ‘129; Fig. 4; a single combined flow path but separate tool paths; see labeled figure below).

    PNG
    media_image2.png
    801
    832
    media_image2.png
    Greyscale

Ohmer ‘129’s labeled Figure 4.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the bore configuration as taught by Dewey in view of Ohmer ‘059 so that the center bore, right bore and left bore overlap one another to provide a single combined flow path but three separate tool paths as taught by Ohmer ‘129 for the purpose of providing a common fluid flow path while allowing for different tool shapes and configurations to pass through only particular portions of the unified bores.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	10/3/22